IN THE COURT OF APPEALS OF IOWA

                                  No. 13-2068
                             Filed October 1, 2014


JASON ALAN CARLTON,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, J. Hobart Darbyshire,

Judge.



      Jason Carlton appeals from the district court’s summary dismissal of his

application for postconviction relief. AFFIRMED.




      Clayton Grueb, Davenport, for appellant.

      Thomas J. Miller, Attorney General, Tyler J. Buller, Assistant Attorney

General, Michael J. Walton, County Attorney, and Robert L. Cusack, Assistant

County Attorney, for appellee State.




      Considered by Vaitheswaran, P.J., and Doyle and McDonald, JJ.
                                           2


DOYLE, J.

       In April 2006, Jason Carlton pleaded guilty to three counts of sexual abuse

in the third degree and was sentenced to a term of imprisonment of ten years on

each count, with the sentences to run consecutively. On August 31, 2006, his

sentence was corrected with the imposition of the special life sentence required

by Iowa Code section 903B.1 (2005). Nearly five years later, on May 26, 2011,

Carlton filed his application for postconviction relief.   The State motioned for

summary dismissal arguing Carlton’s application was time-barred by the three-

year statute of limitations contained in Iowa Code section 822.3 (2011). Carlton

countered, “The three-year statute of limitations, when applied to a life sentence

is grossly disproportionate and unfair to [Carlton].” The district court granted the

State’s motion for summary disposition and dismissed Carlton’s application as

time-barred, finding it did not raise an illegal-sentence claim or a new ground of

law or fact that could not have been raised within the applicable time period and

therefore did not fall within an exception to the statute of limitations. Carlton now

appeals. He seeks to broaden the scope of exceptions to the section 822.3

statute of limitations.

       Carlton’s conviction and sentence became final upon his resentencing on

August 31, 2006.          Iowa Code section 822.3 creates a three-year statute of

limitations for all postconviction claims, except those based on a new ground of

law or fact.    See Iowa Code § 822.3.         There is no dispute that Carlton’s

application for postconviction relief was filed long after the statute of limitations

had expired on August 31, 2009.
                                          3


       On appeal, Carlton argues that “the three-year statute of limitations should

not be applied in cases where the applicant has not previously filed an

application for post-conviction relief and the applicant is serving a long prison

sentence.” He asks the court to modify how it applies the statute by broadening

the scope of exceptions for first-time applicants. We are not at liberty to do so.

       If the legislature had intended an exception for a first-time applicant

serving a long sentence, it would have said so. Furthermore, the supreme court

has upheld and applied the statute of limitations in numerous decisions. See,

e.g., Harrington v. State, 659 N.W.2d 509, 520 (Iowa 2003); Wilkins v. State, 522
N.W.2d 822, 824 (Iowa 1994); Davis v. State, 443 N.W.2d 707, 709-10 (Iowa

1989); Fuhrmann v. State, 433 N.W.2d 720, 723 (Iowa 1988). We are bound by

our supreme court’s pronouncements. See State v. Hastings, 466 N.W.2d 697,

700 (Iowa Ct. App. 1990) (“We are not at liberty to overturn Iowa Supreme Court

precedent.”); State v. Hughes, 457 N.W.2d 25, 28 (Iowa Ct. App. 1990) (citing

State v. Eichler, 83 N.W.2d 576, 578 (Iowa 1957) (“If our previous holdings are to

be overruled, we should ordinarily prefer to do it ourselves.”)). If the scope of

exceptions to the statute is to be expanded, it must be done by the legislature or

the supreme court.       Consequently, we affirm the district court’s summary

dismissal of Carlton’s application for postconviction relief.

       AFFIRMED.